Citation Nr: 0822904	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  03-14 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
depression with undifferentiated somatoform disorder, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
December 1976.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which rated anxiety disorder with headaches as 30 
percent disabling, effective April 2002.  In a March 2007 
rating decision, the RO redefined the veteran's psychiatric 
disability as depression, not otherwise specified, with 
undifferentiated somatoform disorder and increased the rating 
to 50 percent, effective in April 2002.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The competent medical evidence demonstrates that the 
veteran's depression and undifferentiated somatoform disorder 
are manifested by no more than panic attacks more than once 
per week, impairment of short-term memory, impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW


The schedular criteria for a rating in excess of 50 percent 
for depression with undifferentiated somatoform disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9423 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In March 2004 and July 2007, after the initial adjudication 
of the claim, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claim.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claim.  He was informed that VA would attempt to review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in July 2007.  It is therefore inherent in the claim 
that the veteran had actual knowledge of the rating element 
of his increased rating claim.

The Board acknowledges that the notices sent to the veteran 
in March 2004 and July 2007 do not meet the requirements of 
Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the March 2004 and July 2007 notice he was 
told to submit evidence showing that his service-connected 
disorder had worsened.  In March 2004, he was informed that 
this evidence may include a statement from his doctor 
containing the physical and clinical findings, the results of 
any laboratory tests or x-rays, and the dates of examinations 
and tests.  He was also informed that he may submit 
statements from other individuals describing their personal 
observations as to how the veteran's disability has become 
worse.  In a notice dated in July 2007, he was provided 
examples of evidence that may affect his disability rating 
including information about on-going treatment records; 
recent Social Security determinations; or statements from 
employers as to his job performance, lost time, or other 
information regarding how his condition affected his ability 
to work.  In addition, the April 2003 statement of the case 
and March 2007 and December 2007 supplemental statements of 
the case included the schedular criteria and diagnostic code 
needed to support an increased rating for the veteran's 
disability.  Based on the evidence above, the veteran can be 
expected to understand from the various letters from the RO 
what was needed to support his increased rating claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in statements 
made during VA examinations in June 2002, December 2005, and 
November 2006, and statements made by his representative in 
the July 2003 informal hearing in which he discussed the 
severity of his disability and its affect on his daily life.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For these reasons, the 
Board finds the duty to assist and duty to notify provisions 
have been fulfilled and no further action is necessary under 
those provisions.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claim were obtained in June 2002, December 2005, and November 
2006.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to the claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9423, a 50 percent disability rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 50 percent for 
depression with undifferentiated somatoform disorder at any 
time during the pendency of this appeal.

The veteran underwent under a VA mental disorders examination 
in June 2002.  He provided a history of three months of 
service in Vietnam during which his duties included retrieval 
of equipment and patrols in enemy territory.  His combat 
stressors included the loss of a friend and witnessing the 
deaths of numerous civilians, including children.  He 
complained of nightmares which occurred several times a week, 
but denied intrusive thoughts and flashbacks.  He did not 
provide a history of increased physiological response or 
distress in response to combat cues.  He tended to stay by 
himself and avoided talking about his combat experiences.  He 
denied restriction of affect, and a sense of foreshortened 
future or decreased interests.  The veteran occasionally had 
a bad temper.  He reported that he was last employed 
approximately one year ago until his health problems 
prevented him from working.  His employment history was 
notable for multiple conflicts with his superiors and the 
assault of his boss for which he was fired.  He was able to 
give several instances of acting out on his job due to anger.  
He did not particularly endorse decreased interests or guilty 
ruminations other than occasional guilt about having survived 
Vietnam.  He complained of difficulty with his concentration 
and memory.  He occasionally had suicidal ideations, but 
denied any homicidal ideations.  The veteran complained of 
constant anxiety and panic attacks of approximately once or 
twice per week.  He denied psychotic or manic symptoms.  He 
admitted to heavy drinking in the past, but had not consumed 
alcohol since 1976 and denied the use of drugs.  He had no 
past history of hospitalizations or psychiatric contact.

On mental status examination, he was alert and oriented times 
three.  He was somewhat disheveled.  Eye contact was good.  
Speech was of a normal rate, volume, and tone.  The veteran's 
mood was tired, while his affect was slightly superficial and 
sometimes sad.  Thought processes were clear and goal-
oriented.  Thought content was negative for auditory or 
visual hallucinations, and suicidal or homicidal ideations.  
Insight and judgment were fair.  The examiner stated that the 
veteran was bothered by memories of Vietnam and related sleep 
and anger management problems.  The examiner opined that his 
history before service, which included not completing high 
school, in addition to numerous job conflicts after service, 
were more suggestive of factors arising out of the veteran's 
personality than post-traumatic stress disorder (PTSD).  His 
condition was diagnosed as depression, NOS (not otherwise 
specified).  He had a GAF score of 55.

According to the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a Global Assessment of Functioning (GAF) 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing in school).  A 
GAF of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co- 
workers).  A GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.

VA medical records dated in May 2003 reflect that the veteran 
had a history of chronic headaches.  The atypical features of 
his headaches suggested a possible seizure disorder.  An EEG 
was technically limited.  Records dated in April 2005 reflect 
a diagnosis of PTSD.

The veteran underwent a VA mental disorders examination in 
December 2005.  He complained of daily headaches.  He 
complained of feeling anxious and worried about his health.  
He reported panic attacks of once or twice per week.  He 
reported that he was tense, restless, easily fatigued, and 
had difficulty sleeping, but denied any psychotic symptoms.  
He was occasionally depressed.  Activities of daily living 
were significant for physical limitations.  On examination, 
he was casually dressed, alert, and oriented times four.  Eye 
contact was fair.  His mood was anxious.  His affect was of a 
congruent mood.  His thought process was coherent.  He denied 
any suicidal or homicidal ideations, or overt psychosis.  
There was no evidence of delusional thinking.  Insight and 
judgment were adequate.  The Axis I diagnosis was generalized 
anxiety disorder, secondary to his physical condition 
(chronic headaches and sleep apnea).  The examiner opined 
that the veteran's physical condition seemed to be the worst 
part of his Axis I disorder and assigned a GAF score of 65.

The veteran underwent a VA neurological disorders examination 
in December 2005.  He complained of headaches since a head 
injury in service, which occurred four to five times per day 
and lasted anywhere from one to three minutes.  These were 
bifrontal and along the right side of the head characterized 
by stabbing pain.  They were 10 out of 10 on a pain scale.  
He reported no particular precipitating factor, although many 
things seemed to trigger the headaches.  Alleviating factors 
were only consistent with ice.  Medication did not alleviate 
the pain.  His wife reported that he had headaches during his 
sleep as well and would wake up holding his forehead, 
although he was not aware of these occurrences.  An 
electroencephalogram done in May 2003 was suboptimal.  The 
diagnosis was headaches.  His history was not consistent with 
migraine headaches, but included chronic and daily headaches 
that the examiner opined were most likely secondary to the 
post-traumatic injury to the right side of his head during 
service.

The veteran underwent a VA mental disorders examination in 
February 2006.  The examiner noted that he interviewed the 
veteran at length and that a majority of what the veteran 
relayed to him concerned his duty in Vietnam.  However, the 
record did not reflect service in Vietnam.  During a VA 
mental disorders examination in March 2006, the veteran was 
found to endorse depressive and PTSD symptoms.

The veteran underwent a VA neurological examination in 
February 2006.  It was noted that he was recently evaluated 
in December 2005 and was determined to have headaches 
secondary to trauma while in the military.  He also had a 
component of headaches associated with an anxiety disorder.  
The location and severity of his headaches remained unchanged 
since the December 2005 VA examination.  His diagnosis 
remained the same.  The examiner opined that his headaches 
had worsened his underlying anxiety disorder, but confirmed 
that the veteran's headaches were secondary to his post-
traumatic injury.

Pursuant to the Board's November 2005 remand, the veteran 
underwent a VA mental disorders examination in November 2006.  
He described his fifteen year marriage as "great."  While 
he did not feel comfortable around others, he spoke with a 
friend every few months.  He had no history of violence or 
suicide attempts.  The examiner noted that he was severely 
impaired with respect to his psychosocial functioning.  He 
complained of having headaches daily which had worsened and 
become more intense.  The examiner noted that his headache 
symptoms of sharp stabbing pain and nausea were not impacted 
by his level of stress.  The veteran denied any benefit from 
medications.  With respect to his generalized anxiety 
disorder, he denied any excessive worry.  He reported only 
mild anxiety that lasted a brief time.  He also reported that 
he had flashbacks, the content of which he was unwilling to 
discuss.  He had nightmares of his TBI (traumatic brain 
injury).  He stated that he had memories of war, but was 
unwilling to state if he was in combat or not and indicated 
that he would rather leave it alone.

On examination, he was casually dressed with disheveled 
clothes.  Speech was unremarkable.  His attitude was guarded 
about some topics.  Affect was appropriate and full, while 
his mood was happy.  He was intact to person, but not to time 
or place.  His thought process and thought content were 
unremarkable.  Delusions were not persistent and in terms of 
judgment.  He understood the outcome of his behavior.  With 
respect to insight, he partially understood that he had a 
disability.  He had no hallucinations, inappropriate 
behavior, or obsessive or ritualistic behavior.  He denied 
having panic attacks or homicidal thoughts.  He had passive 
suicidal thoughts on occasion, but did not report any current 
suicidal ideation, intent, or plan.  Impulse control was 
fair.  He would become angry at times.  His daily activities 
were very limited due to his physical condition, heart 
condition, and obesity.  Remote and immediate memory were 
normal, while recent memory was mildly impaired.  He retired 
from truck driving in 2001.

The Axis I diagnosis was depression, NOS; undifferentiated 
somatoform disorder.  Depression was manifested by chronic 
feelings of sadness, while his somatoform disorder was 
manifested by headaches, dissociative symptoms, and unusual 
seizure-like symptoms.  The examiner opined that the 
veteran's depression and somatoform disorder were likely 
related, as the disorders are commonly co-morbid.  The 
examiner noted that there was no total occupational and 
social impairment due to the mental disorder signs and 
symptoms; nor were the deficiencies in the areas of judgment, 
thinking, family relations, work, mood, or school.  There was 
reduced reliability and productivity due to symptoms of the 
veteran's mental disorder symptoms which included 
irritability, excessive somalence, impaired concentration and 
memory, and a depressed mood.  His condition was diagnosed as 
depression, NOS (not otherwise specified) with an 
undifferentiated somatization disorder.  The examiner stated 
that the veteran was not diagnosed with a generalized anxiety 
disorder (GAD) with headaches, because he did not endorse any 
excessive anxiety or worry.  Nor did he endorse any 
difficulty controlling his worry (criteria A and B for a 
diagnosis of GAD).  Instead, his current complaints of 
headaches were more consistent with a diagnosis of 
undifferentiated somatoform disorder.  He reported several 
unusual symptoms, including atypical headaches, seizure-like 
activities, and periods of amnesia and dissociation that 
could not be fully explained by a medical condition.  His 
headaches appeared to have a strong psychiatric component.  
His current diagnosis of undifferentiated somatoform disorder 
currently represented the veteran's anxiety disorder, 
generalized with headaches.  The examiner could not comment 
as to whether the prior diagnoses of generalized anxiety were 
correct, as it appeared that the veteran had reported 
different symptoms in the past.  For example, at a prior 
examination he focused on his anxiety and noted panic 
attacks.  During the current evaluation, he denied anxiety or 
panic attacks.  A GAF score of 58 was assigned.

The Board finds that an evaluation in excess of 50 percent 
for the veteran's service-connected depression with 
undifferentiated somatoform disorder is not warranted at any 
time during the pendency of this appeal.  The competent 
medical evidence shows that the veteran's psychiatric 
disability improved from moderate to mild evidenced by a GAF 
score of 55 in June 2002 which improved to 65 in December 
2005.  While the veteran's GAF score dropped to 58 in 
November 2006, that score is indicative of only moderate 
symptoms.  From June 2002 to November 2006, the veteran's eye 
contact was good, speech was unremarkable, he had weekly 
panic attacks, thought processes were clear and goal-
oriented, and insight and judgment were fair.  His thought 
content was negative for auditory or visual hallucinations.  
He occasionally had passive suicidal thoughts and denied 
homicidal ideations.  While remote and recent memory were 
normal, only recent memory was mildly impaired.  There was no 
evidence of any inappropriate or obsessive or ritualistic 
behavior.  While he reported anger management problems, there 
is no evidence of an impaired impulse control.  In addition, 
during the November 2006 examination the examiner noted that 
there was no total occupational and social impairment due to 
the mental disorder signs and symptoms; nor were there 
deficiencies in the areas of judgment, thinking, family 
relations, work, mood or school.  There was reduced 
reliability and productivity due to symptoms of the veteran's 
mental disorder symptoms which included irritability, 
excessive somalence, impaired concentration and memory, and a 
depressed mood.

Further, the competent medical evidence suggests some 
discrepancies in the veteran's reported severity of his 
symptoms.  During the June 2002 VA examination, the veteran 
claimed that he served in combat in Vietnam, when in fact the 
service records show that he served after the Vietnam era.  
During the February 2006 examination, the veteran again 
provided a history of service in Vietnam which the examiner 
noted was not corroborated by the record.  Accordingly, the 
veteran's reports of memories of Vietnam, related sleep and 
anger problems, and occasional guilt about having survived 
Vietnam are not credible.  Here, the evidence does not 
support a finding of any impairment caused by suicidal 
ideation or obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression; impaired impulse control; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances; or inability to 
establish and maintain effective relationships.  Therefore, 
the Board finds that the competent medical evidence does not 
support a rating greater than 50 percent for veteran's 
service-connected depression and undifferentiated somatoform 
disorder at any time during the pendency of this appeal.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  There is no evidence 
that the veteran has been hospitalized for treatment of his 
psychiatric disability.  Neither does the record reflect 
marked interference with his employment solely due to his 
service-connected disability.  Specifically, during the June 
2002 examination, the veteran indicated that his health 
problems prevented from working and in November 2006 he 
indicated that he retired in 2001.  In addition, vocational 
rehabilitation records reflect the veteran's interest in 
returning to work.  However, he failed to attend a vocational 
rehabilitation evaluation scheduled for February 2004 and 
further vocational rehabilitation efforts were suspended.  
Here, the record does not support a finding that the veteran 
is unemployed due to his depression with undifferentiated 
somatoform disorder.  For these reasons, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim for a rating in 
excess of 50 percent for a depression with undifferentiated 
somatoform disorder and his claim is therefore denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 50 percent for depression with 
undifferentiated somatoform disorder, is denied

____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


